 Exhibit 10.2

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT, dated as of May 6, 2015 (this “Agreement”),
is by and among the stockholders listed on the signature pages hereto
(collectively, the “Stockholders” and each individually, a “Stockholder”),
DynaResource, Inc., a Delaware corporation (the “Company”) and Golden Post Rail,
LLC, a Texas limited liability company (the “Purchaser”).

RECITALS

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of the Company’s Common Stock, par value $0.01 per
share, set forth opposite such Stockholder’s name on the attached Schedule A and
any other shares acquired by such stockholders (the “Subject Shares”);

WHEREAS, concurrently with the execution of this Agreement, the Purchaser and
the Company are entering into (i) a Securities Purchase Agreement (the “SPA”),
pursuant to which Purchaser will acquire 1,600,000 shares of Series C Senior
Convertible Preferred Stock of the Company and a Common Stock Purchase Warrant
to purchase 2,000,000 shares of the Company’s Common Stock (the “Securities”)
subject to the terms and conditions of the SPA and (ii) a Promissory Note (the
“Note”) pursuant to which Purchaser will lend $500,000 to the Company subject to
the terms and conditions of the Note; and

WHEREAS, the Purchaser has required that the Company and the Stockholders enter
into this Agreement as a condition to its willingness to enter into this
Agreement, and the Company and the Stockholders desire to enter into this
Agreement to induce the Purchaser to purchase the Securities under the SPA and
lend $500,000 under the Note;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

1. Voting of Shares. From the period commencing with the execution and delivery
of this Agreement and continuing through the Expiration Date (defined below), at
every meeting of the stockholders of the Company called with respect to any of
the following, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company with
respect to any of the following, each Stockholder shall vote or cause to be
voted the Subject Shares that such Stockholder is entitled to vote in favor of
the two (2) amendments to the certificate of incorporation of the Company
described in more detail on Schedule B;

2. Transfer of Shares. Each Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, such
Stockholder will not, directly or indirectly, (i) transfer, assign, sell, or
otherwise dispose of (“Transfer”), or cause to be Transferred, any of the
Subject Shares, (ii) deposit any of the Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Subject Shares
or grant any proxy or power of attorney with respect thereto that is
inconsistent with this Agreement, (iii) enter into any contract, option or other
arrangement with respect to the Transfer of any Shares, or (iv) take any other
action that would materially restrict, limit or interfere with the performance
of such Stockholder’s obligations hereunder.

3. Further Assurances. From time to time and without additional consideration,
each Stockholder shall execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall take such further actions, as
the Company may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

 

4. Representations and Warranties of each Stockholder. Each Stockholder on its
own behalf hereby represents and warrants to the Company and the Purchaser,
severally and not jointly, with respect to such Stockholder and such
Stockholder’s ownership of the Subject Shares as follows:

(a) Authority. Such Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder enforceable
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). If such Stockholder is
a trust, no consent of any beneficiary is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby. Other than as any filings by Stockholder with the Securities and
Exchange Commission, the execution, delivery and performance by such Stockholder
of this Agreement does not require any consent, approval, authorization or
permit of, action by, filing with or notification to any governmental entity.

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default under any provision of, any agreement applicable to such
Stockholder or to such Stockholder’s property or assets.

(c) The Subject Shares. Such Stockholder is the record and beneficial owner of
and has good and marketable title to, the Subject Shares set forth opposite such
Stockholder’s name on Schedule A hereto. Such Stockholder has, or will have at
the time of the applicable stockholder meeting, the sole right to vote or direct
the vote of, or to dispose of or direct the disposition of, such Subject Shares,
and none of the Subject Shares is subject to any agreement, arrangement or
restriction with respect to the voting of such Subject Shares that would prevent
or delay a Stockholder’s ability to perform its obligations hereunder. There are
no agreements or arrangements of any kind, obligating such Stockholder to
Transfer, or cause to be Transferred, any of the Subject Shares set forth
opposite such Stockholder’s name on Schedule A and no person, including but not
limited to any natural person, firm, individual, partnership, joint venture,
business trust, trust, association, corporation, company, limited liability
company, unincorporated entity or governmental authority, has any contractual or
other right or obligation to purchase or otherwise acquire any of such Subject
Shares.

(d) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the SPA in reliance upon such Stockholder’s
execution and delivery of this Agreement.

5. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders and the Purchaser that the Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the SPA and the Note by the
Company and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by the Company’s Board of Directors, and
no other corporate proceedings on the part of the Company are necessary to
authorize the execution, delivery and performance of this Agreement, the SPA and
the Note by the Company and the consummation of the transactions contemplated
hereby and thereby. The Company has duly and validly executed this Agreement,
and this Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar Laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).

 

6. Stockholder Capacity. Each Stockholder is entering into this Agreement solely
in such Stockholder’s capacity as the record holder and beneficial owner of
Subject Shares.

7. Termination. This Agreement shall automatically terminate without further
action upon the earlier to occur (the “Expiration Date”) of (i) the day after
the date on which the stockholders meeting to consider and vote upon the
amendments to the certificate of incorporation of the Company described in more
detail on Schedule B is finally adjourned, and (ii) August 4, 2015.

8. Specific Performance. Each Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the SPA and the Note and Purchaser is
relying on such covenants in connection with entering into the SPA and lending
the Company $500,000 subject to the terms and conditions of the Note and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company and Purchaser irreparable injury for which adequate remedies
are not available at law and for which monetary damages are not readily
ascertainable. Therefore, each Stockholder agrees that the Company and Purchaser
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain such Stockholder from
committing any violation of such covenants, obligations or agreements. These
injunctive remedies are cumulative.

9. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware.

10. Amendment, Waivers, etc. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
the Company and each of the Stockholders. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought.

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

12. Assignment.  Neither party to this Agreement may assign its rights or
delegate its obligations hereunder without the prior written consent of the
other party. Any such attempted assignment shall be null and void ab initio.

13. Section Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

14. Forbearance; Waiver.  Forbearance or failure to pursue any legal or
equitable remedy or right available to a party upon default under, or upon a
breach of, this Agreement shall not constitute waiver of such right, nor shall
any such forbearance, failure or actual waiver imply or constitute waiver of a
subsequent default or breach.

15. Legal Fees and Expenses.  The prevailing party in any legal proceeding based
upon this Agreement shall be entitled to reasonable attorney’s fees and court
costs, in addition to any other recoveries allowed by law.

16. Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

[Remainder of page intentionally left blank]

 

 

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

  DYNARESOURCE, INC.                 By: _____________________________    
       Name: K.W. (“K.D.”) Diepholz            Title:  Chairman & CEO          
            GOLDEN POST RAIL, LLC                
By:  _____________________________             Name: ________________________  
          Title: Manager, President, Secretary and    
                   Treasurer  



 



 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

K.W. (“K.D.”) Diepholz

 

 ________________________________

 

Name: K.W. (“K.D.”) Diepholz, individually

 

 

Charles Smith

 

 ________________________________

 

Name: Charles Smith, individually

 

 

Dale Langenderfer

 

 ________________________________

 

Name: Dale Langenderfer, individually

 

 

Dr. Ralph Whalen

 

 _______________________________

 

Name: Ralph Whalen, individually

 

 

 

Roy Shannon

 

 _______________________________

 

Name: Roy Shannon, individually

 

 

 

 

Dr. Jose Vargas Lugo

 

 ______________________________

 

Name: Dr. Jose Vargas Lugo, individually

 

 

 

Carl L. Jeter, Jr.

 

 _____________________________

 

Name: Carl L. Jeter, Jr., individually

 

 

 

Timothy Boes

 

 _____________________________

 

Name: Timothy Boes, individually

 

 

Bob Clemens Living Trust

 

 _____________________________

 

Name: Bob Clemens, Trustee

 

 

 

Ronald Vail

 

 _____________________________

 

Name: Ronald Vail, individually

 

 

 

 

 



 

Schedule A

 

Listing of Stockholders and Shares Owned

 

 

Name Shares of Common Stock Owned

 

K.W. (“K.D.”) Diepholz

 

1,775,100

 

 

Charles Smith

 

 

146,250

 

Dale Langenderfer

 

505,447

 

Ralph Whalen

 

333,396

 

Roy Shannon

 

275,170

 

Dr. Jose Vargas Lugo

 

274,508

 

Carl L. Jeter, Jr.

 

159,761

 

Timothy Boes

 

240,000

 

Bob Clemens Living Trust, Bob Clemens, Trustee

 

155,088

 

Ronald Vail

 

195,001

 

 

  

    Total 4,059,721             Total Outstanding Shares at May 6, 2015:  
15,295,663               Less:         Shares held by Mineras de DynaResource:
(2,083,333)           (Shares held by a subsidiary are                     not
eligible to vote)                             Total Shares Eligible to Vote:  
13,212,330                         Top 10 as a Percentage of Shares Eligible to
Vote:   30.73 %    



 

 

 

 

 

 



 

Schedule B

 

Proposed Charter Amendments

 

 

 1. Article V will be amended and restated to read in its entirety as follows:

 

The Board of Directors shall be divided into three classes of directors, Class I
Directors, Class II Directors and Class III Directors, all of whom shall be
eligible for election at each annual meeting of the stockholders. The Board of
Directors shall have the right to fix the number of directors from time to time;
provided that the number of Class I Directors shall at all times comprise a
majority of the directors and there shall always be at least one Class III
Director. The Class I Directors shall be elected by the vote of the holders of
the issued and outstanding shares of Series A Preferred Stock voting together as
a single class (and to the extent that no shares of Series A Preferred Stock are
issued and outstanding, then the Class I directors shall be elected by the vote
of the holders of the issued and outstanding shares of Common Stock voting
together as a single class), the Class II Directors shall be elected by the vote
of the holders of the issued and outstanding shares of Common Stock voting
together as a single class, and the Class III Directors shall be elected by the
vote of the holders of the issued and outstanding shares of Series C Preferred
Stock voting together as a single class (and to the extent that no shares of
Series C Preferred Stock are issued and outstanding, then the Class III
directors shall be elected by the vote of the holders of the issued and
outstanding shares of Common Stock voting together as a single class).

 

 2. A new Article XII will be added to read in its entirety as follows:

 

To the fullest extent permitted by the General Corporation Law, a director of
the Corporation shall not be liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. Without limiting
the effect of the preceding sentence, if the General Corporation Law is
hereafter amended to authorize the further elimination or limitation of the
liabilities of a director, then the liability of a director of the Corporation
will be eliminated or limited to the fullest extent permitted by the General
Corporation Law, as so amended. This Article XII may only be amended with the
vote of 95% of the outstanding equity of the Corporation, voting on a
fully-diluted and as-converted to Common Stock basis.

 